Title: To George Washington from John R. Livingston, 26 May 1789
From: Livingston, John R.
To: Washington, George



Sir
New York May 26. 1789

Where great services have been performed, or where great talents are centered, a confidence is seldom wanting to make application for employment; but as it would be boasting to pretend either to one or the other, it is with diffidence I now address your Excellency upon this subject For when I compare a few years services with the late Presidents of Congress to the many arduous and difficult transactions other Candidates have experienced, I feel that want of merit which would entitle me to your favorable consideration—but as new Offices may be created, and as new circumstances may arise to make it eligible to bring forward Characters who have not hitherto been conspicuous in public life, I am induced to cherish a hope that some appointment may be alloted to which my abilities are not inadequate.
With respect to Family & Connexion I beleive no enquiry will be necessary as you Sir are well acquainted with both, but what respects my particular Character a reference to Gentlemen with whom I have been in the habits of intimacy will elucidate, among those are the Three last Presidents of Congress, Genl Knox, Baron Steuban Colo. Hamilton and many others—Should such enquiries prove satisfactory and any Office be created to which pretensions of a higher nature have not the prefference

a gratitude for the appointment would be added to my present esteem and warm wishes for your Excellencies safety and happiness—I have the honor to remain With profound respect Your most obdient And very Humble Servt

John R. Livingston

